Howe, J.,
dissenting. The pleadings of the plaintiff himself, and the testimony in the record, have satisfied my mind that at the time the defendants took out their executory process, they were the holders in good faith, for value, of the notes in question, secured by mortgage importing a confession of judgment, and were entitled to the executory process. While, therefore, I do not differ with the court upon the abstract doctrines of law stated in the opinion, I can not think that the facts of the case support the decree.